DETAILED ACTION
This action is in response to the amendments/remarks filed on September 20, 2022.  This action is made final.
Claims 1, 4-6, 8-10, 12-14, 17-19, and 23-28. Claims 2, 3, 7, 11, 15-16 and 20 have been previously cancelled. Claims 21-22 are presently cancelled. Claims 23-28 are newly added. Claims 1, 4-6, 8-10, 12-14, 17-18 have been amended. Claims 1, 8-10, 12-14 have been amended. Claims 1, 14, and 19 (reciting the non-transitory CRM of claim 1) are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. 
Applicant argues the previously cited Xiong fails to teach “controlling a first object displayed on a screen according to the N frames of first gesture images for a first time; continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time to realize finely controlling of the first object; determining second control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image, wherein the second target gesture image is a last acquired gesture image in the N frames of second gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired; wherein the second control information indicates a first moving distance of the first object in the first direction or the second control information indicates a size change value of the first object”. However, the examiner respectfully disagrees.
Xiong is directed to a palm gesture recognition method for controlling a computing device. Xiong teaches obtaining a plurality of images and continuously analyzing the sequence of images for determining a detected gesture (e.g., see Abstract, [0055]).
Applicant argues Xiong determines a palm gesture but fails to perform the operation corresponding to the recognized palm gestures. However, the examiner respectfully disagrees. In at least Figs. 7-8, Xiong teaches a continuous process in which a plurality of images are analyzed and a gesture is determined (e.g., see Fig. 7) wherein Fig. 8 further illustrates that identified gesture corresponds to a current action or a new action and performing said action in at least S806 of Fig. 8. Furthermore, [0130] describes a drag-and-drop gesture in which a continuous palm gesture corresponds to control a mouse movement on a display (i.e., first object), wherein it is necessary, if not obvious that a continuous palm gesture (i.e., second gesture images) results in the continuous movement of the mouse. Similarly, the continuous movement of a closed palm gesture results in the continuous movement of a selected object. As such, the continuous movement of an object corresponds to a first and second time of controlling an object. 
Applicant further argues Xiong fails to disclose determining both the first dynamic gesture and the corresponding control information. However, the examiner respectfully disagrees. Xiong teaches identifying whether the gesture is an open or closed palm gesture (e.g., see Figs. 2-3, 5, 8-12) and further teaches determining a corresponding tracking point of the hand in order to control movement of the cursor (e.g., see [0099], [0130]). Accordingly, Xiong teaches determining both a gesture and corresponding control information.
Applicant additionally argues Xiong fails to teach the control information is determined according to a change value between two target gesture images, where the two target gesture images are the last two gesture images in the N frames of the second gesture image. However, the examiner respectfully disagrees. Xiong teaches a sliding window in which to analyze a sequence of images for determining a gesture and its corresponding operation/action, wherein the analysis includes an overlapping set of images, which would include sequential images.
As such, for at least the above stated reasons, Xiong teaches the previously recited limitations. Newly cited Nishihara is further cited to additionally address the newly added limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to dependent claim 28, the claim recites the formula 
    PNG
    media_image1.png
    12
    134
    media_image1.png
    Greyscale
 however, α is not defined or described in either the claim or the specification. Accordingly, it is impossible to ascertain the metes and bounds of the formula. For the purposes of compact prosecution, the claim will be interpreted as best understood by the examiner to include any teachings in which a new control information is obtained based on previous and/or current control information (i.e., historical control information). Appropriate correction is required.

		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-10, 12-14, 17-19 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xiong (USPPN: 2014/0198031; hereinafter Xiong) in further view of Nishihara et al. (USPPN: (2009/0103780; hereinafter Nishihara) and Aliseitchik et al. (USPPN: 2015/0310264; hereinafter Aliseitchik). 
	As to claim 1, Xiong teaches A method for controlling an electronic device based on a gesture (e.g., see [0015] teaching controlling a device based on a hand motion), comprising: 
	acquiring consecutive N frames of first gesture images, and controlling a first 5object displayed on a screen according to the N frames of first gesture images for a first time, wherein N is an integer greater than 1 (e.g., see Figs. 7-8, [0053], [0105], [0107], [0130] teaching acquiring sequential images of K frames for controlling an object displayed a screen, for example the moving state of a mouse at a first time, wherein K can be a value greater than 1); 
	acquiring at least one frame of gesture image; wherein the at least one frame of gesture image and part of the gesture images in the N frames of first gesture images constitute continuous N frames of second gesture images, and acquiring time of the at 10least one frame of gesture image is after the acquiring time of the N frames of first gesture images, wherein the first gesture images and the second gesture images correspond to a same gesture image (e.g., see Figs. 7-8, [0105], [0110], [0111] teaching acquiring the next K frames in a frame-by-frame manner, wherein the frames are arranged sequentially and that at least some of the K images are overlapping from the previous selection, wherein the gesture may be of two palm gestures (i.e., first gesture images and second gesture images correspond to a same gesture image)); and 
	continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time to realize finely controlling of the first object (e.g., see Figs. 7-8, [0111], [0117]-[0118], [0130] wherein the controlling of the object is continued according to the frames of the second gesture images such as continuing to move a mouse along a display and/or moving a selected object across a display. It is noted that the phrase “to realize finely controlling of the first object” is interpreted as an intended result limitation and does not provide a patentable distinction. In the present instance, “to realize finely controlling of the first object” is a description of what necessarily happens as a result of continuing to control the first object according to the N frames of the second gesture images for a second time and, therefore, does not impart a structural difference in the recited prior art);
	wherein the continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time comprises: identifying a gesture as a first dynamic gesture according to all of the N frames of second gesture images, wherein the first dynamic gesture is one of the following: single-finger sliding to a first direction, two-finger sliding to a first direction, sliding a palm to the first direction, gradually spreading two fingers, pinching two fingers (e.g., see Figs. 7, 8, [0110], [0114], [0156] teaching recognizing the gesture as a continuous process of analyzing at least K images in a sequence of images, wherein the gesture can include an open palm moving gesture); 
	determining second control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image, wherein the second target gesture image is a last acquired gesture image in the N frames of the second gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see Fig. 8, [0048], [0099], [0110], [0111], [0117], [0124], [0130] teaching identifying a new candidate action of an object according to the gesture images of the analyzed frames in a frame by frame manner (i.e., frame immediately preceding), the analysis including identifying a feature difference vector (i.e., change in value of a hand key point position)), wherein the second control information indicates a first moving distance of the first object in the first direction or the second control information indicates a size change value of the first object (e.g., see [0099], [0141], [0147] wherein the control information indicates a movement of a mouse/object in a direction of the palm movement); and
	20executing a first instruction corresponding to the first dynamic gesture to control the first object according to the second control information (e.g., see Fig. 8, [0107], [0128], [0130] teaching identifying control information of an object according to the gesture images of the analyzed frames).  
	While Xiong teaches moving a mouse/object in accordance with a user open/closed palm gesture in at least [0099] and [0130] based upon an analysis of sequential images, and, therefore, reasonably reads upon a moving distance and the second target gesture image is the last acquired image in the N frames of second gesture images, and the first target gesture image is a frame of gesture image most recently acquired before the second target image is acquired, should the citations upon which the examiner relies not provide sufficient support, additionally cited Nishihara teaches determining second control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image, wherein the second target gesture image is a last acquired gesture image in the N frames of the second gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see [0024], [0032]-[0034], [0068] teaching identifying controlling information based on an analysis of sequential images), wherein the second control information indicates a first moving distance of the first object in the first direction or the second control information indicates a size change value of the first object (e.g., see Figs. 5-7, [0032], [0034], [0051], [0052], [0055], [0056] wherein an analysis of sequential images is used to determine an image/pattern change to determine a control operation, wherein the operation includes controlling the object to move a corresponding amount or to zoom the content by the proportional amount). Accordingly, it would have been obvious to modify Xiong in view of Nishihara with a reasonable expectation of success. One would have been motivated to make such a modification in order to provide a plurality of gesture-based controls thus improving user experience. 
	Nishihara additionally teaches wherein the first dynamic gesture is one of the following: single-finger sliding to a first direction, two-finger sliding to a first direction, sliding a palm to the first direction, gradually spreading two fingers, pinching two fingers (e.g., see Figs. 5-7 illustrating several gestures including a single finger or two-finger sliding direction, a sliding palm, gradually spreading two fingers, and pinching two fingers).
	While Xiong teaches determining a start and end point position of a hand indicating movement of a hand and, therefore, reasonably reads upon a “change value of a hand key point position”, should the citations upon which the examiner relies not provide sufficient support, additionally cited Aliseitchik is relied upon to cure any such deficiency.
	In the same field of endeavor of dynamic gesture recognition, Aliseitchik teaches determining first control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image, wherein the second target gesture image is a last acquired gesture image in the N frames of the first gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see Fig. 2, [0049], [0051] teaching analyzing immediately adjacent frames for determining control operations based on detected changes in a hand region or interest and/or movement between the different frames). Accordingly, it would have been obvious to modify Xiong in view of Aliseitchik with a reasonable expectation of success. One would have been motivated to make such a modification in order to improve gesture recognition performance by detecting hand gestures in which the hand moves both rapidly or slowly (e.g., see [0093] of Aliseitchik).

	As to claim 4, the rejection of claim 1 is incorporated. Xiong further teaches wherein the determining the second control 5information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image comprises: determining the second control information according to the change value of the hand key point position corresponding to the second target gesture image relative to 10the hand key point position corresponding to the first target gesture image and the first dynamic gesture (e.g., see [0009], [0067], [0101]-[0107] teaching determining an operation according to a feature difference vector (i.e., change value of hand key point position) and the open/close gesture, wherein the feature difference vector corresponds to the features of second target gesture image relative to a first target gesture image).  

	As to claim 5, the rejection of claim 1 is incorporated. Xiong further teaches wherein before the determining the second control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position 15corresponding to a first target gesture image, the method further comprises: using a first machine learning model to learn the second gesture image (e.g., see [0007], [0095] wherein machine learning is used to learn the gesture images); and 
	acquiring an output of the first machine learning model, wherein the output comprises a hand key point coordinate corresponding to the second gesture image (e.g., see [0095], [0097] teaching using the output of the machine learning, wherein the output includes the features of the images).  

	As to claim 6, the rejection of claim 1 is incorporated. Xiong-Nishihara further teaches wherein the executing a first instruction 20corresponding to the first dynamic gesture to control the first object according to the second control information comprises: obtaining second new control information of the first object according to the second control information and second historical control information, wherein the second historical control information is control information based on which the first object is last controlled in 25current control process of the first object; and executing the first instruction to control the first object according to the second new control information (e.g., see Figs. 8, 12, [0015], [0117], [0128] of Xiong teaching obtaining new control information according to the new control information and the previous control information and is based on whether the object is last controlled by a current process and further continuing and/or executing the new control information. See also [0055], [0060] of Nishihara teaching receiving the same or new gesture with a same or new corresponding control information such that the gesture and corresponding instruction are continued or a new instruction is performed. Wherein it is at least obvious, if not necessary, that continuing a previously executing instruction requires historical information of the instruction being performed in order to continue control of the same location such as continuing a page turning, scrolling, and zooming control instruction as described).  

	As to claim 8, the rejection of claim 1 is incorporated. Xiong further teaches wherein when the first dynamic gesture is [the single-finger] sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a positioning mark (e.g., see [0099], [0130] wherein the first gesture corresponds to the movement state of a mouse (i.e., first object is a positioning mark)); and 
	executing the first instruction to control the first object according to the second 5control information, comprising: controlling the positioning mark to move the first moving distance in the first direction (e.g., see [0099], [0130] wherein the first gesture corresponds to the movement state of a mouse (i.e., first object is a positioning mark) such that the mouse moves in accordance with the gesture).  
	While Xiong teaches a sliding gesture, Xiong fails to explicitly teach the gesture is single-finger.  However, in the same field of endeavor of graphical user interfaces for gesture recognition, Nishihara teaches single-finger sliding (e.g., see Figs. 5, 8, [0048], [0061] teaching a single finger sliding gesture).  Accordingly, it would have been obvious to modify Xiong in view of Nishihara to increase the amount of gestures performed on a display object, thus increasing user experience.

	As to claim 9, the rejection of claim 1 is incorporated. Xiong fails to teach wherein when the first dynamic gesture is the two-finger sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a first page; and 10executing the first instruction to control the first object according to the second control information, comprising: controlling the first page to move the first moving distance in the first direction.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Nishihara teaches wherein when the first dynamic gesture is the two-finger sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a first page; and 10executing the first instruction to control the first object according to the second control information, comprising: controlling the first page to move the first moving distance in the first direction (e.g., see Fig. 6, [0055] teaching detecting a two finger sliding gesture to perform the operation of moving between pages of a document). Accordingly, it would have been obvious to modify Xiong in view of Nishihara increase the amount of gestures performed on a display object, thus increasing user experience.

	As to claim 10, the rejection of claim 1 is incorporated. Xiong teaches wherein when the first dynamic gesture is sliding the palm to a first direction, the first instruction is moving the first object in the first 15direction (e.g., see [0099] teaching a gesture of sliding a palm in a first direction and moving the object in the first direction).
	Xiong fails to teach the first object is a first page; and the executing the first instruction to control the first object according to the second control information comprises: controlling the first page to move the first moving distance in the first direction.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Nishihara teaches the first object is a first page; and the executing the first instruction to control the first object according to the second control information comprises: controlling the first page to move the first moving distance in the first direction (e.g., see Figs. 5-6, [0054], [0055] teaching a palm sliding gesture to flip to another page in accordance with the gesture).  Accordingly, it would have been obvious to modify Xiong in view of Nishihara increase the amount of gestures performed on a display object, thus increasing user experience.

	As to claim 12, the rejection of claim 11 is incorporated. Nishihara further teaches wherein when the first dynamic gesture is the gradually spreading two fingers, and the first instruction is enlarging the first object; and the executing the first instruction to control the first object according to the second 25control information comprises: enlarging a size of the first object by the size change value (e.g., see [0052] teaching a zooming gesture in which two fingers gradually extend or retract to change a zoom (increase or decrease) operation in accordance with the gesture). 
	
	As to claim 13, the rejection of claim 1 is incorporated. Nishihara further teaches wherein when the first dynamic gesture is the pinching two fingers, and the first instruction is reducing the first object; and 42the executing the first instruction to control the first object according to the second control information comprises: reducing the size of the first object by the size change value (e.g., see [0052] teaching a zooming gesture in which two fingers gradually extend or retract to change a zoom (increase or descrease) operation in accordance with the gesture).
	
	As to claims 14, 17, and 18 the claims are directed to the apparatus implementing the method of claims 1, 5, and 6 and further recite at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions (e.g., see [0167] of Xiong).
	
	As to claim 19, the claims are directed to the non-transitory computer-readable storage medium storing instructions (e.g., see [0167] of Xiong) to execute the method of claim 1 and is similarly rejected.

	As to claim 23, the rejection of claim 1 is incorporated. Xiong further teaches wherein the controlling a first object displayed on a screen according to the N frames of first gesture images comprises: identifying a gesture as the first dynamic gesture according to the N frames of the first gesture images (e.g., see Fig. 7, [0053], [0107], [0114] teaching identifying a first gesture according to the K frames of the first gesture image); determining first control information of the first object according to part of the gesture images in the N frames of the first gesture images (e.g., see Fig. 8, [0048], [0099], [0107], [0130] teaching identifying control information of an object according to the gesture images of the analyzed frames); and executing the first instruction corresponding to the first dynamic gesture to control the first object according to the first control information (e.g., see Fig. 8, [0107], [0128], [0130] teaching controlling the object according to the identifying control information).

	As to claim 24, the rejection of claim 23 is incorporated. Xiong further teaches wherein the determining a first control information of the first object according to part of the gesture images in the N frames of the first gesture images comprises: determining the first control information according to a change value of a hand key point position corresponding to a fourth target gesture image relative to a hand key point position corresponding to a third target gesture image; wherein the fourth target gesture image is the last acquired gesture image in the N frames of the first gesture images, and the third target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see Fig. 7, [0102], [0106]-[0114] of Xiong teaching identifying open-or-closed palm gestures using a sliding window along an image sequence wherein the determination of the start and end frames of a gesture and its corresponding cursor location for said gesture involves an analysis of overlapping image sequences by identifying a maximum feature difference. Accordingly, a first control information would result in an analysis of K images immediately preceding a second control information that would result from a subsequent set of K images, wherein Xiong teaches the K images may be overlapping).

	As to claim 25, the rejection of claim 24 is incorporated. Xiong-Nishihara further teaches wherein the determining a first control information according to a change value of a hand key point position corresponding to a fourth target gesture image relative to a hand key point position corresponding to a third target gesture image comprises: determining the first control information according to the change value of a hand key point position corresponding to the fourth target gesture image relative to a hand key point position corresponding to the third target gesture image and the first dynamic gesture (e.g., see [0099], [0104] of Xiong teaching determining movement/tracking points (i.e., control information) according to the identified maximum feature different and the identified open-or-closed palm gesture. See also Figs. 5-7, [0032], [0034], [0051], [0052], [0055], [0056] wherein an analysis of sequential images is used to determine an image/pattern change to determine a control operation based on the identified gesture, wherein the operation includes controlling the object to move a corresponding amount or to zoom the content by the proportional amount).

	As to claim 26, the rejection of claim 24 is incorporated. Xiong further teaches wherein before the determining the first control information according to a change value of a hand key point position corresponding to a fourth target gesture image relative to a hand key point position corresponding to a third target gesture image, the method further comprises: using a first machine learning model to learn the first gesture image; and acquiring an output of the first machine learning model, wherein the output comprises a hand key point coordinate corresponding to the first gesture image (e.g., see [0007], [0095], [0097] wherein machine learning is used to learn the gesture images and its output includes the features of the images).  

	As to claim 27, the rejection of claim 23 is incorporated. Xiong-Nishihara further teaches wherein the executing the first instruction corresponding to the first dynamic gesture to control the first object according to the first control information comprises: obtaining first new control information of the first object according to the first control information and first historical control information, wherein the first historical control information is control information based on which the first object is last controlled in current control process of the first object; and executing the first instruction to control the first object according to the first new control information (e.g., see Figs. 8, 12, [0015], [0117], [0128] of Xiong teaching obtaining new control information according to the new control information and the previous control information and is based on whether the object is last controlled by a current process and further continuing and/or executing the new control information. See also [0055], [0060] of Nishihara teaching receiving the same or new gesture with a same or new corresponding control information such that the gesture and corresponding instruction are continued or a new instruction is performed. Wherein it is at least obvious, if not necessary, that continuing a previously executing instruction requires historical information of the instruction being performed in order to continue control of the same location such as continuing a page turning, scrolling, and zooming control instruction as described).   
	
	As to claim 28, the rejection of claim 6 is incorporated. Xiong-Nishihara further teach wherein the obtaining second new control information of the first object according to the second control information and second historical control information comprises: obtaining the second new control information of the first object by the following formula:  
    PNG
    media_image1.png
    12
    134
    media_image1.png
    Greyscale
  where vo=0, n,1, sn corresponds to the second control information, v corresponds to the second new control information, and vn-1 corresponds to the second historical control information (e.g., see 112 rejection above. Accordingly, where the prior art teaches using any previous and/or current control information to ascertain new control information, then it meets the claimed limitation. See Figs. 8, 12, [0015], [0117], [0128] of Xiong teaching obtaining new control information according to the new control information and the previous control information and is based on whether the object is last controlled by a current process and further continuing and/or executing the new control information. See also [0055], [0060] of Nishihara teaching receiving the same or new gesture with a same or new corresponding control information such that the gesture and corresponding instruction are continued or a new instruction is performed. Wherein it is at least obvious, if not necessary, that continuing a previously executing instruction requires historical information of the instruction being performed in order to continue control of the same location such as continuing a page turning, scrolling, and zooming control instruction as described).
	


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179